     Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                Page 1 of 15 PageID 705



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

VALARIE SMITH, et al.,                           §
                                                 §
        Plaintiffs,                              §
                                                 §
v.                                               §     Civil Action No. 2:18-cv-00210-Z-BP
                                                 §
STATE FARM LLOYDS,                               §
                                                 §
        Defendant.                               §

                 FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

        Before the Court in this insurance dispute are Defendant’s Motion for Summary Judgment

and Brief in Support, ECF Nos. 30-31; Plaintiffs’ Response and Brief in Support, ECF Nos. 39-

40; and Defendant’s Reply, ECF No. 43. The case was referred to the undersigned for pretrial

management by Order entered on November 26, 2018. ECF No. 6. Based upon a full review of the

relevant pleadings on file and applicable legal authorities, the undersigned RECOMMENDS that

United States District Judge Matthew J. Kacsmaryk GRANT in part and DENY in part summary

judgment to Defendant.

I.      BACKGROUND

        Plaintiff Valarie Smith (“Mrs. Smith”) and her husband Charles Smith, D.O. (“Dr. Smith”)

(collectively “the Smiths”) purchased a homeowner’s insurance policy (“the Policy”) from

Defendant State Farm Lloyds (“State Farm”) to insure their property located at 1821 Highway 194,

Plainview, Texas (“the Property”). ECF No. 1-2 at 6. The Property was insured under the Policy

for years. Id. On May 1, 2018, a fire destroyed the Property and its contents. ECF No. 40 at 6. The

next day, the Smiths submitted a claim to State Farm under the Policy for the damage caused by

the fire. Id. at 5. After reviewing their claim, State Farm asserted the Policy had expired before the
   Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                  Page 2 of 15 PageID 706



fire loss and denied the claim. ECF No. 40-1 at 279. After the claim was denied, the Smiths sent a

letter to State Farm on August 1, 2018 demanding that the Policy be renewed. ECF No. 40-1 at

280. State Farm sent the Smiths a letter on August 10, 2018, notifying them that it refused to

reinstate the Policy. Id. at 282.

        State Farm claims that it decided not to renew the Policy in December 2017, prior to the

Policy’s expiration on March 14, 2018. ECF No. 31 at 2. It contends that it elected not to renew

the Policy “based in part on the fact that the Smiths submitted a previous claim for hail damage to

the Property and, after receiving some of their policy benefits on that claim, the Smiths failed to

complete the work to repair the Property promptly after the date of loss.” Id. State Farm claims it

notified the Smiths of its decision not to renew the Policy by mailing them a letter to that effect on

or about February 7, 2018 to the address listed in the Declarations as required by the Policy. Id. at

7. State Farm claims it also sent an electronic copy of the letter to the Smiths’ insurance agent

Kenny Dean (“Dean”). Id. State Farm contends it “notified the Smiths that the Policy would not

be on their combined bill after February 2018 and ceased to include charges for this homeowner’s

policy on the Smith’s monthly statements. . . .” Id. at 8. According to State Farm, the Smiths last

made a premium payment for the Policy on January 26, 2018. Id.

        The Smiths argue that State Farm failed to give proper notice of its decision not to renew

the Policy. ECF No. 40 at 6. Specifically, they contend that they never received the notice of

nonrenewal letter. Id. at 8. They also claim that neither Centennial Bank—the mortgagee on their

home loan—nor Dean received the February 7 letter or any other letter giving notice of nonrenewal

of the Policy. Id. at 8-9. Regarding State Farm’s argument that it did not renew the Policy because

the Smiths did not complete repairs to the Property following a hail loss, the Smiths respond that

the repairs were completed before the Policy was not renewed, which State Farm knew or should



                                                  2
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                  Page 3 of 15 PageID 707



have known. ECF No. 1-2 at 7. In addition, the Smiths argue that because they had numerous

policies with State Farm and made one monthly premium payment on all of them, they did not

know the Policy’s premium was not included following the January 26, 2018 payment. ECF No.

40 at 10-11. Finally, the Smiths argue that State Farm’s reason for not renewing the Policy is not

an allowable ground for nonrenewal under the Policy’s terms. ECF No. 40 at 12.

       On October 16, 2018, Mrs. Smith and Centennial Bank filed their Original Petition against

State Farm in the 242nd Judicial District Court of Hale County, Texas. ECF No. 1-2 at 3. On

November 8, 2018, State Farm timely removed the suit to this Court. ECF No. 1. On March 29,

2019, the Court granted Centennial Bank and State Farm’s Joint Motion to Dismiss with Prejudice,

dismissing with prejudice all claims asserted by Centennial Bank and terminating it as a party.

ECF No. 13. On May 14, 2019, State Farm filed a Motion to Dismiss for Failure to Join a Party.

ECF No. 14. Thereafter, Dr. Smith filed an Agreed Motion to Intervene on June 12, 2019, which

was granted. ECF Nos. 18 and 19. Dr. Smith filed his Intervenor Complaint, State Farm moved to

withdraw its Motion to Dismiss, and its motion was granted. ECF Nos. 23, 25, and 26.

        On October 25, 2019, State Farm filed its Motion for Summary Judgment with Brief in

Support. ECF Nos. 30 and 31. On February 17, 2020, the Smiths filed their Response and Brief in

Support. ECF Nos. 39 and 40. State Farm filed a Reply on February 26, 2020. ECF No. 43. The

Motion has been fully briefed and is ripe for determination.

II.    LEGAL STANDARD

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper

when “the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56; Slaughter v. S. Talc Co., 949 F.2d 167,

170 (5th Cir. 1991). Disputes concerning material facts are genuine “if the evidence is such that a



                                                 3
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                  Page 4 of 15 PageID 708



reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). “An issue is ‘material’ if it involves a fact that might affect the outcome

of the suit under the governing law.” Burgos v. Sw. Bell Tel. Co., 20 F.3d 633, 635 (5th Cir. 1994).

“The movant bears the burden of identifying those portions of the record it believes demonstrate

the absence of a genuine issue of material fact.” Triple Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253,

261 (5th Cir. 2007) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–25 (1986)).

       When a movant carries its initial burden, the burden then shifts to the nonmovant to show

that the entry of summary judgment would be improper. Duckett v. City of Cedar Park, 950 F.2d

272, 276 (5th Cir. 1992). Although the nonmovant may satisfy this burden by tendering

depositions, affidavits, and other competent evidence, “conclusory allegations, speculation, and

unsubstantiated assertions are inadequate to satisfy the nonmovant’s burden.” Douglass v. United

Servs. Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996) (en banc). Merely colorable evidence or

evidence not significantly probative will not defeat a properly supported motion for summary

judgment. Anderson, 477 U.S. at 249–50. Furthermore, a mere scintilla of evidence will not defeat

a motion for summary judgment. Id. at 252; Davis v. Chevron U.S.A., Inc., 14 F.3d 1082, 1086

(5th Cir. 1994).

       The Court must view summary judgment evidence in the light most favorable to the party

opposing the motion. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Rosado v. Deters, 5 F.3d 119, 123 (5th Cir. 1993). In addition, factual controversies are resolved

in favor of the nonmovant, but only when both parties have submitted evidence of contradictory

facts, thus creating an actual controversy. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). In the absence of any proof, however, the Court does not assume that the

nonmovant could or would prove the necessary facts. Id.



                                                 4
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                   Page 5 of 15 PageID 709



          In making its determination on the motion, the Court looks at the full record including the

pleadings, depositions, answers to interrogatories, admissions, and affidavits. Fed. R. Civ. P. 56(c);

Williams v. Adams, 836 F.2d 958, 961 (5th Cir. 1988). However, the Court’s function is not “to

weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Anderson, 477 U.S. at 242–43. The movant’s motion for summary

judgment will be granted only if he meets his burden and the nonmovant fails to make the requisite

showing that a genuine issue exists as to any material fact. Fed. R. Civ. P. 56; Duckett, 950 F.2d

at 276.

          Because the Smiths assert jurisdiction based on diversity of citizenship, the Court applies

the law of the forum state. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). “Under the Erie

doctrine, [courts] are bound in diversity cases to apply the substantive law of the forum state as

interpreted by the state’s highest court.” Am. Nat. Gen. Ins. Co. v. Ryan, 274 F.3d 319, 328 (5th

Cir. 2001) (citing Ladue v. Chevron U.S.A., Inc., 920 F.2d 272, 274 (5th Cir. 1991)). The Court

“look[s] to decisions of the state’s highest court, or in the absence of a final decision by that court

on the issue under consideration, the court must determine in [its] best judgment, how the state’s

highest court would resolve the issue if presented with it.” Citigroup Inc. v. Fed. Ins. Co., 649 F.3d

367, 371 (5th Cir. 2011) (internal quotations omitted). In making that determination, the court

defers “to intermediate state appellate court decisions, ‘unless convinced by other persuasive data

that the highest court of the state would decide otherwise.’” Herrmann Holdings Ltd. V. Lucent

Tech., Inc., 302 F.3d 552, 558 (5th Cir. 2002) (quoting First Nat'l Bank of Durant v. Trans Terra

Corp. Int'l, 142 F.3d 802, 809 (5th Cir.1998).

III.      OBJECTIONS TO SUMMARY JUDGMENT EVIDENCE

          In its Reply to the Smiths’ Response to the Motion, State Farm objects to numerous



                                                   5
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                  Page 6 of 15 PageID 710



documents offered by the Smiths in support of their Response. ECF No. 43 at 1-2. The Smiths did

not respond to State Farm’s objections. State Farm objects to the policy at issue (Appendix 1-20),

check from State Farm to the Smiths (249), State Farm policy regarding the Smiths’ structural

damage claim (250-76), letters from State Farm (248, 278, and 281), letter from the Smiths’

counsel (279-80), and an excerpt from State Farm’s claim file (312) as hearsay. The undersigned

finds that these documents are not inadmissible evidence for summary judgment purposes under

Federal Rule of Civil Procedure 56. All that is required at this point is that the documents offered

could be presented in a form that would be admissible in evidence at trial. Fed. R. Civ. P. 56(c)(2);

Maurer v. Independence Town, 870 F.3d 380, 383 (5th Cir. 2017) (“At the summary judgment

stage, evidence need not be authenticated or otherwise presented in an admissible form.”). Because

it appears that the Smiths could present the documents to which State Farm objects in admissible

form, and State Farm has not shown otherwise, the Court overrules its hearsay objections at this

time.

        Additionally, the Court specifically overrules State Farm’s hearsay objections to its own

documents (Appendix 1-20, 249, 250-76, 248, 278, 281, and 312) because they are statements of

State Farm offered by its opponents in this case and thus are not hearsay. Fed. R. Evid. 801(2).

The Court likewise overrules State Farm’s objections to the letter from the Smiths’ counsel (279-

80). The Court views that letter as evidence that the Smiths notified State Farm of their demand

that it renew the Policy. “Evidence introduced to prove merely that notice was given is not offered

to prove the truth of the matter asserted therein and, therefore, is not hearsay.” United States v.

Central Gulf Lines, Inc., 747 F.2d 315, 319 (5th Cir 1984).

        State Farm objects to the Smiths’ offer of the complete depositions of the Smiths and Dean

under Fed. R. Civ. P. 56 and Fed. R. Evid. 401-403 because “only relevant pages should be cited



                                                 6
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                   Page 7 of 15 PageID 711



and included in summary judgment record.” The Court overrules these objections. It is true that

the Court has no duty to search through the summary judgment record to find evidence in support

of a party’s position. See Jones v. Sheehan, Young, & Culp, P.C., 82 F.3d 1334, 1338 (5th Cir.

1996) (district court need not “survey the entire record in search of evidence to support a non-

movant’s opposition”). However, neither the Federal Rules of Civil Procedure nor the Federal

Rules of Evidence prevent a party from offering complete depositions in support of a response to

a summary judgment motion. Moreover, State Farm’s global objections to the relevance and

prejudicial effect of the offered depositions are too broad and nonspecific for the Court to

determine the parts of the depositions to which State Farm objects. Fed. R. Evid. 103. The Court

therefore overrules its objections to the depositions on this additional basis.

       State Farm also objects to its letter advising the Smiths that it was not renewing the policy

(248) as “cumulative of Appendix Page 27” and under Fed. R. Evid. 403. The Court overrules

these objections. It appears that State Farm’s cumulative objection refers to the Smiths’ inclusion

of the letter on page 277 of the Appendix, not page 27. Though the letter was included in State

Farm’s appendix (ECF No. 306 at 4) and twice in the Smiths’ appendix, this is not a burdensome

repetition. State Farm’s objection to the letter under Fed. R. Evid. 403 likewise appears to be a

typographical error since the non-renewal letter and the issue of whether State Farm mailed it to

the Smiths are at the heart of this case. The Court sees no reason why State Farm would wish to

exclude it from evidence.

       Finally, State Farm objects to the insurance policy at issue in the Smiths’ structural damage

claim (250-76) as irrelevant and more prejudicial than probative under Fed. R. Evid. 401-403. The

Court overrules these objections. This document is relevant to the Smiths’ claim that State Farm

declined to renew the Policy for an impermissible reason. There is no prejudice that the Court can



                                                  7
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                 Page 8 of 15 PageID 712



conceive that would outweigh the probative effect of the insurance policy at issue in the Smiths’

previous structural damage claim.

IV.    ANALYSIS

       This case turns on whether the Policy was in effect when the fire destroyed the Property.

State Farm argues that no coverage existed because it did not renew the Policy, and it properly

gave the Smiths notice of the nonrenewal. The Smiths contend that State Farm must provide

coverage because it failed to properly give notice of nonrenewal. The Smiths sue for breach of

contract and three extra-contractual claims: violations of the Texas Deceptive Trade Practices Act,

violations of the Texas Insurance Code, and breach of the common-law duty of good faith and fair

dealing. Because a dispute of material fact exists as to the Smiths’ breach of contract claim, Judge

Kacsmaryk should deny State Farm’s Motion on that ground. Since State Farm defends against

the Smiths’ extra-contractual claims by arguing that it properly declined to renew the Policy, and

a fact issue exists on that point, Judge Kacsmaryk likewise should deny State Farm’s Motion as to

those claims. He should grant summary judgment to State Farm on the issue of its right to not

renew the Policy for the reason that “the Smiths submitted a previous claim for hail damage to the

Property and, after receiving some of their policy benefits on that claim, the Smiths failed to

complete the work to repair the Property promptly after the date of loss.”

       A.      Breach of Contract Claims

               1.      Nonrenewal of Policy

       State Farm argues in response to the Smiths’ breach of contract claim that it properly

notified the Smiths of its intent not to renew the Policy and that the Policy lapsed on March 14,

2018. In support of this argument, State Farm relies on section 551.105 of the Texas Insurance

Code, which provides:



                                                 8
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                   Page 9 of 15 PageID 713



       Unless the insurer has mailed written notice of nonrenewal or renewal with written
       notice of change in coverage as provided by Section 2002.001 to the insured not
       later than the 30th day before the date on which the insurance policy expires, an
       insurer must renew an insurance policy, at the request of the insured, on the
       expiration of the policy.

Tex. Ins. Code § 551.105 (West Supp. 2012). The Policy mirrors section 551.105 and states in

pertinent part:

       If we refuse to renew this policy, we must deliver to you, or mail to you at your
       mailing address shown in the Declarations, written notice of our refusal to renew
       not later than the 30th day before the date on which this policy expires. Proof of
       mailing will be sufficient proof of notice. If we fail to give you proper notice of our
       decision not to renew, you may require us to renew the policy.

ECF No. 30-6 at 9.

       In its Motion, State Farm claims that it mailed a letter to the Smiths on February 7, 2018,

notifying them of its decision not to renew the Policy. ECF No. 31 at 7. A copy of the letter is

included in appendix of evidence offered by State Farm. ECF No. 30-6 at 4. The letter was

addressed to the Smiths at the address listed in the Declarations, 215 Quail Ridge Rd., Amarillo,

Texas 79118, as required by the Policy. Id.

       The February 7 letter, which is the only evidence that State Farm has presented in support

of its contention, is unsigned. Nor is its author identified. State Farm did not offer any proof that

it actually mailed the letter to the Smiths. It did not offer any affidavit or testimony from its

employee or agent proving that it mailed the letter to the Smiths, a certified mail return receipt, or

any proof of mailing from the United States Postal Service or other delivery service. In contrast,

the Smiths offered evidence that they never received the letter. They testified that they did not

receive it. ECF No. 40-1 at 70. The president of Centennial Bank testified by affidavit that the

bank did not receive the letter or any other notice from State Farm regarding nonrenewal of the

Policy. Id. at 247-48. Additionally, Dean testified in his deposition that he was not aware that the



                                                  9
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                     Page 10 of 15 PageID 714



Policy had not been renewed until May 1, 2018. Id. at 104. Dean did admit, however, that his office

received an electronic copy of a nonrenewal letter on or about December 6, 2017. Id. at 103.

          Other than a copy of the letter in State Farm’s file, attached to a business records affidavit,

there is no summary judgment evidence that State Farm mailed or delivered the notice of

nonrenewal to the Smiths. Although a rational jury could find that the presence of the letter in State

Farm’s business records suggests that State Farm mailed it to the Smiths as it was required to do,

and that the Smiths simply did not receive it or that they are not being truthful about their receipt

of the letter, the jury also could believe that State Farm did not mail the letter. Because no sufficient

proof of mailing is in the record, and there is sufficient evidence to prove that the Smiths never

received the letter, corroborated by the testimony of their banker, and by their insurance agent, to

some extent, a material issue of fact exists as to whether State Farm properly nonrenewed the

Policy.

                 2.      Non-payment of Premium

          State Farm argues that “[a]s further evidence of the fact that [it] notified the Smiths of the

nonrenewal, [it] dropped the premium for the Policy at issue from the monthly statement it sent to

the Smiths, with a clear indication that particular Policy had been non-renewed.” ECF No. 40 at 8.

It suggests that because the Policy is noted as having been removed from the Smiths’ account

beginning with the statement for payment due on or before February 14, 2018, the Smiths were on

notice about its nonrenewal. However, State Farm cannot supplant its obligation to provide a

written notice of nonrenewal to the Smiths with a statement in the bill indicating the Policy has

been removed. The Insurance Code clearly states that the insurer must mail a written notice of

nonrenewal with written notice of change in coverage to the insured not later than the thirtieth day

before the date the policy expires. See Tex. Ins. Code § 551.105. Similarly, the Policy states that



                                                    10
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                  Page 11 of 15 PageID 715



the insurer must deliver or mail to the insured a written notice of the refusal to renew. State Farm’s

argument that the monthly statement noting the Policy was removed from the account

demonstrates that it notified the Smiths of the nonrenewal is insufficient notice of nonrenewal

under the terms of the Policy and Texas law.

        State Farm further argues that the Smiths’ non-payment of premium establishes their

knowledge of and acquiescence in its nonrenewal decision. ECF No. 40 at 9. It cites Tex. Farm

Bureau Underwriters v. Rasmussen, 410 S.W.3d 335, 338 (Tex. App.—Houston [1st Dist.] 2013,

pet. denied) and argues that payment of an insurance premium is a condition precedent to establish

liability against an insurer and that an insured who fails to make premium payments cannot argue

that the policy is still in effect. But in Rasmussen, the insurer proffered evidence and testimony

that it had mailed to the insured a notice of renewal and a demand for the premium to cover the

subsequent term prior to the policy’s expiration. Id. at 337. The insureds testified they had not

received either of the notices and that they were not aware that a premium was due. Id. The central

issue concerned the effect of an insured’s failure to pay the premium. Id. at 339. The court held

that because the insureds did not pay the premium, the policy expired by its own terms before the

fire occurred. Id. at 340.

        State Farm additionally cites Texas Specialty Underwriters, Inc. v. Tanner, 997 S.W.2d

645, 649 (Tex. App.—Dallas 1999, pet. denied) to support its argument that there is no automatic

policy renewal that occurs at the expiration just because the insurer failed to send a notice of

nonrenewal to the insured. In Tanner, the insurer mailed a letter to the insured’s agent indicating

that the policy was set to expire and offering a renewal. Id. at 646. The insured admitted he received

the letter from the agent about sixty days before his policy was scheduled to expire. Id. at 647.

However, the insured did not accept the offer, and the policy subsequently lapsed on its expiration



                                                 11
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                   Page 12 of 15 PageID 716



date. Id. The court held that because the insured had been given the option to renew the policy but

did not accept the offer, the policy expired by its own terms and the insurer was not required to

mail a written notice of nonrenewal. Id. at 648-49.

       Rasmussen and Tanner are distinguishable from the present case because the insurance

companies there sent the insureds an offer of renewal to which the insureds responded by refusing

to pay the necessary renewal premium. Because they gave the insureds an option to renew, which

offer the insureds rejected by failing to pay their premiums, the courts held that the policies expired

by their own terms. Here, there is no evidence that State Farm offered to renew the Policy. Such a

renewal notice would have given the Smiths an opportunity to pay the premium or secure coverage

through another insurer. Without having offered such an opportunity, State Farm cannot now argue

that the Smiths’ non-payment of the premium precludes them from establishing liability against it.

Nor can it argue that their non-payment shows their knowledge of its nonrenewal decision,

particularly given that there is a material fact issue as to whether State Farm properly provided a

notice of nonrenewal.

               3.       Reason for Nonrenewal

       Apart from the issue of whether the nonrenewal notice was mailed or delivered as required

by the Policy, the Smiths argue that State Farm breached the Policy by nonrenewing it for an

unauthorized reason. They contend that the Policy limits State Farm’s right to not renew to the

following provision:

       We may not refuse to renew this policy solely because you are an elected official.

       We may refuse to renew this policy if you have filed three or more claims under
       the policy in any three year period provided that we have given you notice in
       compliance with Texas law. Such notice will list two prior claims you have made
       under the policy and will provide, in part, that the filing by you of another claim
       could cause us to refuse to renew your policy.



                                                  12
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                   Page 13 of 15 PageID 717



ECF No. 30-6 at 8. The Smiths claim that State Farm “breached the Policy by both failing to

provide notice of two prior claims made under the Policy and by non-renewing the Policy because

‘rebuild of the home has not yet started.’” ECF No. 40 at 12. State Farm responds that the Smiths’

argument impermissibly restricts its ability to decline to renew a policy. ECF No. 43 at 5.

       The Smiths’ argument is without merit for the simple reason that under Texas law the

insurer has the right to decline to renew a policy for any reason or for no reason at all. See Madden

v. Indiana Lumbermens Mut. Ins. Co., 451 S.W.2d 764, 765 (Tex. App.—Dallas 1970, writ ref'd

n.r.e.); see also Am. Nat'l Ins. Co. v. Ball, 218 S.W. 71, 71–73 (Tex. App.—San Antonio 1920, no

writ). “But parties may contract otherwise.” Farmers Grp., Inc. v. Geter, No. 13-18-00187-CV,

2019 WL 5076510, at *7 (Tex. App.—Corpus Christi Edinburg Oct. 10, 2019, no pet. h.). As State

Farm correctly notes, the Policy’s provision permitting it to refuse to renew if an insured has filed

three or more claims in a three-year period does not constitute an exhaustive list of the bases on

which it may choose not to renew. Instead, it simply illustrates one such scenario. The Policy’s

only prohibition against State Farm’s ability to renew involves refusing to renew a policy “solely

because you are an elected official.” ECF No. 30-6 at 8. Because State Farm’s decision not to

renew was based on a reason other than the one specifically prohibited under the Policy, and it

retained the right to refuse to renew for any reason at all, it did not breach the Policy by basing its

decision on that reason.

       B.      Extra-Contractual Claims

       The Smiths assert extra-contractual claims against State Farm for alleged violations of the

Texas Deceptive Trade Practices Act, violations of the Texas Insurance Code, and breach of the

common-law duty of good faith and fair dealing. State Farm contends that summary judgment is

proper on these claims because it sent advance written notice of nonrenewal to the Smiths, it did



                                                  13
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20                Page 14 of 15 PageID 718



not commit any statutory violation, and there is no causation or damages to support claims of bad

faith or deceptive insurance practices. ECF No. 31 at 11. Because the undersigned concludes that

whether State Farm properly nonrenewed the Policy remains a question of fact, State Farm’s

Motion as to the Smiths’ extra-contractual claims also should be denied. If the jury concludes that

State Farm improperly denied the Smiths’ claim because the Policy was in effect at the time of the

fire, issues of fact would remain for the jury’s determination on the Smiths’ extra-contractual

claims as well.

IV.    CONCLUSION

       For the foregoing reasons, the undersigned RECOMMENDS that Judge Kacsmaryk

GRANT in part and DENY in part summary judgment to State Farm. Specifically, he should

deny State Farm’s Motion as to the Smiths’ breach of contract and extra-contractual claims and

grant it to the extent that the Smiths assert that State Farm could not decline to renew the policy

for the reason State Farm relied upon in making that decision.

       A copy of this Findings, Conclusions, and Recommendation shall be served on all parties

in the manner provided by law. Any party who objects to any part of this Findings, Conclusions,

and Recommendation must file specific written objections within fourteen days after being served

with a copy. See 28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b)(1). In order to be specific, an

objection must identify the specific finding or recommendation to which objection is made, state

the basis for the objection, and specify the place in the magistrate judge’s findings, conclusions,

and recommendation where the disputed determination is found. An objection that merely

incorporates by reference or refers to the briefing before the magistrate judge is not specific.

Failure to file specific written objections will bar the aggrieved party from appealing the factual

findings and legal conclusions of the magistrate judge that are accepted or adopted by the district



                                                14
  Case 2:18-cv-00210-Z Document 44 Filed 05/08/20             Page 15 of 15 PageID 719



court, except upon grounds of plain error. See Douglass v. United Services Auto. Ass’n, 79 F.3d

1415, 1417 (5th Cir. 1996) (en banc).

       Signed May 8, 2020.



                                           ______________________________________
                                           Hal R. Ray, Jr.
                                           UNITED STATES MAGISTRATE JUDGE




                                              15
